DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending.
Claims 1, 2-4, 7-18, and 20 have been amended.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
As per claim 1, Poornachandran et al. (PGPUB 2016/0259649)1 teaches a method comprising: 
managing, by a processor, performance of a battery based on a current battery power level and a power requirement of an a boot operation, wherein the battery is configured as a sole source of power of an information handling system, wherein the managing of the performance of the battery is performed during an initialization of the information handling system; 
predicting whether the current battery power level is sufficient to complete the boot operation based on the power requirement of the boot operation associated with the initialization, 
if the current battery power level is sufficient to complete the boot operation, then executing the boot operation; and 
if the current battery power level is insufficient to complete the boot operation, then providing one or more options associated with the boot operation based on a 

Iyengar et al. (PGPUB 2019/0095220) teaches performing one or more boot-up tasks in the pre-boot environment. Thus Iyengar et al. teaches pre-boot operations of boot-up tasks.
Although the combination of Poornachandran et al. with Iyengar et al. would teach comparing battery power to determine which pre-boot operation (boot-up task) to use (normal boot-up task or minimum startup power task), Poornachandran et al. and Iyengar et al. nonetheless do not teach the remaining limitation of “wherein the predicting includes comparing the current battery power level with the power requirement of the boot operation that includes an anticipated power consumption of a component associated with the pre-boot operation”. Poornachandran et al. and Iyengar et al. do not describe predicting the power requirement includes or is based on an anticipated power consumption of a component. Poornachandran et al. and Iyengar et al. merely describes comparing battery level to a threshold level required for full-power operation when determining which boot operation to perform. Therefore, the prior art of record do not teach individually or in combination all the limitations required by the independent claims as a whole.
Claim 17 is similar in scope to claim 1 and is allowed for the same reasons.

As per claim 12, Poornachandran et al. (PGPUB 2016/0259649)1 teaches an information handling system, comprising: 
an embedded controller to capture a current battery power level of a battery that is a sole source of power of the information handling system; and 
a power management controller configured to: 
predict whether the current battery power level is sufficient to complete the boot operation, including comparing the current battery power level with the anticipated power consumption; 
if the current battery power level is sufficient to complete the boot operation, then to execute the boot operation; and 
if the current battery power level is insufficient to complete the boot operation, then to provide one or more options associated with the boot operation based on a power management policy, wherein the current battery power level is sufficient to execute the one or more options, and wherein the one or more options includes putting another component not associated with the boot operation into a low-power state prior to executing the one or more options.
Iyengar et al. (PGPUB 2019/0095220) teaches performing one or more boot-up tasks in the pre-boot environment. Thus Iyengar et al. teaches pre-boot operations of boot-up tasks.
Neither Poornachandran et al. nor Iyengar et al. teach the remaining limitation of update a configuration table with anticipated power consumption associated with a component of the information handling system, wherein the anticipated power consumption is based on a pre-boot operation; comparing the current battery power 
Claims 2-11, 13-16, and 18-20 are dependent on claims 1, 12, and 17 respectively, and are allowed based on dependency to allowable claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tan et al. (PGPUB 2021/0034452) teaches determining battery health in a pre-boot stage and displaying an error message if the battery power is insufficient, but does not describe placing another component into a low-power state.
Regupathy et al. (PGPUB 2020/0301492) teaches determining if battery is weak, and if not, performing a normal boot; if battery is weak, reduce power to SoC and negotiate for more power. Regupathy et al. do not describe recording anticipated power consumption of a component in a table or using anticipated power consumption of a component in a predicting process.
Kalenderidis et al. (PGPUB 2020/0233984) teaches a bootloader that delays booting OS if there is not a sufficient amount of battery charge to load the OS.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY CHAN whose telephone number is (571)270-5134. The examiner can normally be reached Monday - Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 5712724147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY CHAN/Primary Examiner, Art Unit 2186                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 Cited in previous Office Action on 10/06/2021